Title: To John Adams from C. W. F. Dumas, 23 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 23e. May 1781

En réponse à l’honorée vôtre du 19e. je pourrai vous faire voir quand il vous plaira que l’expression Treaties with France and Spain est dans la Copie Angloise manuscrite que vous m’aviez remise ici, et qui a servi à l’Imprimer.
J’ai assuré de vos complimens Mr. Manson, en le priant de les garder pour lui: car, entre nous, il faut prendre garde que ces Messieurs ne nous exposent pas. Ils ne sont pas tous aussi discrets que Mr. Luzac, ni aussi prudents, ni même aussi sincerement nos amis: et ils font volontiers confidence au public de ce qui les flatte.
Voici ce que Mr. V——r m’a remis pour vous le faire tenir de sa part. La Traduction françoise en va paroître incessamment, et je ne manquerai pas de vous l’envoyer. Cette piece vous plaira par Sa force. Je vous informerai de ce qui s’ensuivra.
Vous savez, Monsieur, la discretion avec laquelle j’attends depuis plus de cinq ans l’accomplissement des promesses du Congrès en consideration de mes fideles services, pour lesquels j’avois accepté avec joie les ordres positifs non sollicités. J’ai eu l’honneur de vous insinuer, dans quelles difficultés cruelles cette discrétion m’a enveloppé, et qui augmenteront Si je ne suis aidé. Vous savez la petite allouance que je reçois de Paris; et vous êtes convenu avec moi que je devois avoir effectivement beaucoup de peine à vivre avec cela: aussi ne le puis-je; et il faut d’année en année que j’y mette du mien, et plus que du mien; ce qui me rend misérable jusque chez moi. Vous Savez aussi que le Congrès m’avoit destiné le Secrétariat de cette Légation sous Mr. Lawrens, avec 500 £. st. d’appointement. Vous me promites Monsieur, l’hiver dernier à Amsterdam, que si vous receviez une Commission pour cette Rep. comme celle de Mr. Lawrens, vous feriez à mon égard ce qu’eût fait Mr. Lawrens. Enfin vous m’avez dit ici, que sans le défaut de finances vous me feriez jouir des appointemens qui m’étoient destinés. Je crois avoir trouvé un moyen d’applanir cette difficulté, en vous proposant de me fournir 2 obligations de mille florins de l’Emprunt ouvert chez Mrs. De Neufs., et de me permettre de tirer Sur Mrs. De Neufville, pour votre compte, en un ou deux payemens, aux termes qu’il vous plaira de fixer dans le cours de cette année 1781 ce qui manqueroit de 300 £. st., déduction faite des 2000 florins en dites Obligations. De cette maniere, en continuant toujours de tirer sur Mr. Franklin ce que je Suis accoutumé d’en recevoir, je jouirai provisionnellement cette année des 500 £. St: qui m’étoient destinés; et vous ferez agréer au Congrès sans difficulté, ce qu’il avoit intention de faire, et ce que vous m’avez dit de pouvoir faire en vertu de vos pouvoirs. Ce dont votre grand crédit auprès de lui, mérité à tant de titres me confirme d’autant plus d’être assuré.
De cette maniere, l’intérêt des Obligations me mettra en état de payer celui d’une dette que j’ai été forcé de contracter dans le service des Etats unis, et pour lequel une petite Terre, la seule ressource de ma famille en cas de ma mort, est hypothéquée, et je pourrai en même temps mettre un peu plus d’aisance dans mon oeconomie ici. Je vous devrai mon repos si vous pouvez donner les mains à cet arrangement; et je ne doute pas que vous ne le puissiez. J’attens que vous ajouterez à cette faveur celle d’une prompte réponse, qui fera cesser les peines journalieres, qui me rendent, je vous le jure, la vie excessivement amere.
On m’assure que d’autres villes, et même des provinces, vont suivre l’exemple de la Remontrance d’Amsterdam. Je vous en donnerai connoissance à mesure.
Vous trouverez sur le feuillet ci joint la substance de ce que j’ai écrit à Manson, au sujet d’une sotte Traduction prétendue nouvelle et anterieure à la mienne qui a paru dans le Politique Hollandois.
Je suis avec un très grand respect & l’attachement le plus sincere, Monsieur Votre très-humble & très obéissant Serviteur

Dumas

